Deny Writ and Opinion Filed June 12, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00731-CV

                              IN RE CHRIS WANKEN, Relator

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-00937-2013

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                   Opinion by Justice Francis
       Before the Court is relator’s petition for writ of mandamus in which he contends the trial

court erred by failing to stay a hearing scheduled for a date subsequent to relator’s purported

nonsuit. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839‒40 (Tex.

1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.

       We also DENY relator’s June 11, 2013 emergency motion for relief and stay of issuance

of any orders in the 416th District Court of Collin County.




                                                   /Molly Francis/
130731F.P05
                                                   MOLLY FRANCIS
                                                   JUSTICE